DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 11/07/2019 have been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 12, 14, 15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mans Olof-Ors et al. (US 20160154856 A1) hereinafter Olof and further in view of Rory Riggs (US 20180285388 A1) hereinafter Riggs. 
Regarding Claim 1, Olof teaches A system for data structure clustering based on variation in data attribute performance, wherein the system is structured to link a sub-set of data structures out of a global set of data structures to form a peer data cluster (Olof Para.[0010] discloses a search request to a plurality of services to create a list of peer entities. The subset of data structures is the peer list and the global set of data structures is the list of entities the search services look through to create the list.) based on identifying stimulus type attributes (Olof Para.[0012] discloses attributes like financial markers such as revenues, geographical footprint, number of employees. Other attributes include legal classifications and industry classifications.) that are structured to produce a functional performance parameter of the associated data structure, (Olof Para.[0012] discloses the size of entity based on financial markers. Furthermore, Fig. 11 and Para.[0088] discloses the number of patents per classification code. These are two examples of functional performance parameters.) the system comprising: 
at least one memory device with computer-readable program code stored thereon; 
a network communication device; and 
at least one processor being operatively coupled to the least one memory device and the network communication device, wherein the at least one processor is configured to execute the computer-readable program code to (Olof Para.[0018] discloses memory connected to network communications. Furthermore, Para.[0040] discloses memory stores code on operating system.): 
retrieve a plurality of entity data structures associated with a plurality of entities (Olof Para.[0017] disclose entity identifier including a public company or office), wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter (Olof Para.[0012] discloses the size of entity based on financial markers and in Fig. 11 and Para.[0088] it discloses the number of patents per classification code. These are two examples of functional performance parameters.) and a plurality of attributes associated with an entity of the plurality of entities (Olof Para.[0012] discloses attributes like financial markers such as revenues, geographical footprint, number of employees. Other attributes include legal classifications and industry classifications.) ; 
identify, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that is structured to modify the first functional performance parameter associated with the entity (Olof Fig. 11 and Para.[0088] discloses the IPC codes as the attributes and the bar represents the number of patents in each category as the performance parameter. The type of IPC codes modify the number of patents.); 
construct, for each entity data structure of the plurality of entity data structures, an entity discrete attribute structure based on the determined at least one independent attribute of the plurality of attributes (Olof Fig. 8 and Para.[0088] discloses using a scoring system in the dimensions. The dimensions are composed of attributes. An example of a dimension is the patent component which uses the attribute IPC codes to create the score 0.74. The scores are the entity discreet attribute.) ; 
receive, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter (Olof Para.[0014] discloses a user inputting a plurality of entities. Para.[0087] discloses User inputted the entity Cisco to find similar peers of Cisco based on its composite score. This score is based on the company’s attributes); 
construct the peer data cluster for the first functional performance parameter the first entity data structure in response to the user input (Olof Para.[0016] disclose outputting an aggregated list of peers), comprising: 
determining a second entity data structure of the plurality of entity data structures (Olof Fig. 8 discloses other entities like Juniper Networks and Intel Corp.) that is a peer entity data structure based on an ordered stack of the plurality of entity discrete attribute structures associated with the plurality of entity data structures (Olof Fig. 10 and Para.[0014] discloses a ranked list of entities based on a score. The score represents the discrete data structure based on entity attributes. The list represents the ordered stack. An example is in Element 1004 in Fig. 10.); and 
linking the first entity data structure and the second entity data structure to form the peer data cluster (Olof [0012] discloses clustering similar entities by composite scores. The first entity data is the input data of attributes and parameters that are transformed into sets of scores and added together to create the composite score. The peer clusters are based on ranked composite scores. This relates the input first entity and the second entity based on the ranked list.); and 
display, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure (Olof Para.[0016] discloses graphic representation of aggregated list of peers. Furthermore, Para.[0017] discloses the user can individually decide what aspects of the attributes are important and re-emphasize dimensions if wanted. This is the real-time interaction on the user interface.).
Olof does not teach 
in a vector space
associated with an n-dimensional vector space
However, Riggs teaches 
in a vector space (Riggs Para.[0110] discloses vector subspace.)
associated with an n-dimensional vector space (Riggs, Para.[0110] discloses a representation of a functional system can be a vector subspace.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to make it significantly easier to user for the purpose of query, navigation and action. (Riggs Para[0006]).
Regarding Claim 3, the combination of Olof and Riggs teaches The system for claim 1. 
Olof teaches 
wherein constructing the peer data cluster for the first entity data structure further comprises: 
retrieving the plurality of the entity discrete attribute structures associated with the plurality of entity data structures (Olof, scores), 
determining a first entity discrete attribute structure of the plurality of entity discrete attribute structures that is associated with the first entity data structure (Olof Para.[0072] discloses receiving a component score related to each attribute which is added together to make a composite score for the entity. These scores are the discrete attribute structure.); 
constructing the ordered stack of the plurality of entity discrete attribute structures by arranging the plurality of the entity discrete attribute structures in an ascending order (Olof Fig. 10 discloses ranking of ascending scores for the entity Cisco.).
Olof does not teach 
wherein the plurality of the entity discrete attribute structures are associated with the n-dimensional vector space such that the number of dimensions in the n- dimensional vector space is equal to the number of the at least one independent attribute;
determining a spatial distance between the first entity discrete attribute and each of the plurality of the entity discrete attribute structures in the n-dimensional vector space; and 
of the spatial distances.
Riggs teaches
wherein the plurality of the entity discrete attribute structures are associated with the n-dimensional vector space such that the number of dimensions in the n- dimensional vector space is equal to the number of the at least one independent attribute (Riggs Para.[0016] discloses representing data entities in an m-dimensional space where m dimensions correspond to the m non-functional attributes. The independent attributes are the non-functional attributes.);
determining a spatial distance between the first entity discrete attribute and each of the plurality of the entity discrete attribute structures in the n-dimensional vector space (Riggs Fig. 4 and Para.[0066] discloses a distance, d, between entities A and B in the dimensional functional space. This data is stored in the logical data model. This is an example of tagging entities.); and 
of the spatial distances (Riggs Para.[0077] discloses the loci can be ordered in respect to the proximity to a reference point. The loci is constructed by combining tags).
Regarding Claim 4, the combination of Olof and Riggs teaches The system for claim 3.
Olof teaches 
wherein determining that the second entity data structure is the peer entity data structure of the first entity data structure further comprises: 
 determining that a second entity discrete attribute structure of the plurality of entity discrete attribute structures is in the peer stack (Olof Fig. 10 discloses Element 1004 that discloses the ranking of scores based on attributes of the entity. Element 1004 lists the peer companies of Cisco.);
 and in response to determining that the second entity discrete attribute structure is in the peer stack, determining that the second entity data structure associated with the second entity discrete attribute structure is the peer entity data structure of the first entity data structure (Olof Fig. 10 discloses Element 1004 that discloses the ranking of scores based on attributes of the entity. Element 1004 lists the peer companies of Cisco. This relates the ranking of scores to the peer companies they represent. This also discloses that Cisco and the highest ranked entity have similar attributes hence the highest score.).
Olof does not teach
demarcating the ordered stack of the plurality of entity discrete attribute structures into 
(i) a peer stack comprising a first predetermined number of entity discrete attribute structures out of the plurality of entity discrete attribute structures selected in the ascending order of the spatial distances, and 
(ii) a non-peer stack comprising entity discrete attribute structures of the plurality of entity discrete attribute structures that are not in the peer stack;
Riggs teaches
demarcating the ordered stack of the plurality of entity discrete attribute structures into (Riggs Para.[0145] discloses a region or subset of space based on first selected reference point. This subset of space is equivalent to demarcating the stack because it is separating the attributes.) 
(i) a peer stack comprising a first predetermined number of entity discrete attribute structures out of the plurality of entity discrete attribute structures selected in the ascending order of the spatial distances (Riggs Para.[0145] discloses a region or subset of space based on being within a functional proximity threshold of the first selected reference point. Although Riggs does not use a predetermined number, it is using a predetermined distance.), and 
(ii) a non-peer stack comprising entity discrete attribute structures of the plurality of entity discrete attribute structures that are not in the peer stack (Riggs Fig. 7 and Para.[0100] discloses two different vicinities 705 and 715 that do not overlap. 705 can represent the peer stack and 715 can represent the non-peer stack);
Regarding Claim 12, Olof teaches
 A computer program product for data structure clustering based on variation in data attribute performance, wherein the computer program product is structured to link a sub-set of data structures out of a global set of data structures to form a peer data cluster (Olof Para.[0010] discloses a search request to a plurality of services to create a list of peer entities. The subset of data structures is the peer list and the global set of data structures is the list of entities the search services look through to create the list.) based on identifying stimulus type attributes (Olof Para.[0012] discloses attributes like financial markers such as revenues, geographical footprint, number of employees. Other attributes include legal classifications and industry classifications.) that are structured to produce a functional performance parameter of the associated data structure, (Olof Para.[0012] discloses the size of entity based on financial markers. Furthermore, Fig. 11 and Para.[0088] discloses the number of patents per classification code. These are two examples of functional performance parameters.) the computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions to (Olof Para.[0033] discloses a non-transitory machine readable device and executable instructions): 
retrieve a plurality of entity data structures associated with a plurality of entities (Olof Para.[0017] disclose entity identifier including a public company or office), wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter (Olof Para.[0012] discloses the size of entity based on financial markers and in Fig. 11 and Para.[0088] it discloses the number of patents per classification code. These are two examples of functional performance parameters.) and a plurality of attributes associated with an entity of the plurality of entities (Olof Para.[0012] discloses attributes like financial markers such as revenues, geographical footprint, number of employees. Other attributes include legal classifications and industry classifications.) ; 
identify, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that is structured to modify the first functional performance parameter associated with the entity (Olof Fig. 11 and Para.[0088] discloses the IPC codes as the attributes and the bar represents the number of patents in each category as the performance parameter. The type of IPC codes modify the number of patents.); 
construct, for each entity data structure of the plurality of entity data structures, an entity discrete attribute structure based on the determined at least one independent attribute of the plurality of attributes (Olof Fig. 8 and Para.[0088] discloses using a scoring system in the dimensions. The dimensions are composed of attributes. An example of a dimension is the patent component which uses the attribute IPC codes to create the score 0.74. The scores are the entity discreet attribute.) ; 
receive, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter (Olof Para.[0014] discloses a user inputting a plurality of entities. Para.[0087] discloses User inputted the entity Cisco to find similar peers of Cisco based on its composite score. This score is based on the company’s attributes); 
construct the peer data cluster for the first functional performance parameter the first entity data structure in response to the user input (Olof Para.[0016] disclose outputting an aggregated list of peers), comprising: 
determining a second entity data structure of the plurality of entity data structures (Olof Fig. 8 discloses other entities like Juniper Networks and Intel Corp.) that is a peer entity data structure based on an ordered stack of the plurality of entity discrete attribute structures associated with the plurality of entity data structures (Olof Fig. 10 and Para.[0014] discloses a ranked list of entities based on a score. The score represents the discrete data structure based on entity attributes. The list represents the ordered stack. An example is in Element 1004 in Fig. 10.); and 
linking the first entity data structure and the second entity data structure to form the peer data cluster (Olof [0012] discloses clustering similar entities by composite scores. The first entity data is the input data of attributes and parameters that are transformed into sets of scores and added together to create the composite score. The peer clusters are based on ranked composite scores. This relates the input first entity and the second entity based on the ranked list.); and 
display, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure (Olof Para.[0016] discloses graphic representation of aggregated list of peers. Furthermore, Para.[0017] discloses the user can individually decide what aspects of the attributes are important and re-emphasize dimensions if wanted. This is the real-time interaction on the user interface.).
Olof does not teach 
in a vector space
associated with an n-dimensional vector space
However, Riggs teaches 
in a vector space (Riggs Para.[0110] discloses vector subspace.)
associated with an n-dimensional vector space (Riggs, Para.[0110] discloses a representation of a functional system can be a vector subspace.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to make it significantly easier to user for the purpose of query, navigation and action. (Riggs Para[0006]).
Regarding Claim 14, the combination of Olof and Riggs teaches The computer program product of claim 12. 
Olof teaches 
wherein constructing the peer data cluster for the first entity data structure further comprises: 
retrieving the plurality of the entity discrete attribute structures associated with the plurality of entity data structures (Olof, scores), 
determining a first entity discrete attribute structure of the plurality of entity discrete attribute structures that is associated with the first entity data structure (Olof Para.[0072] discloses receiving a component score related to each attribute which is added together to make a composite score for the entity. These scores are the discrete attribute structure.); 
constructing the ordered stack of the plurality of entity discrete attribute structures by arranging the plurality of the entity discrete attribute structures in an ascending order (Olof Fig. 10 discloses ranking of ascending scores for the entity Cisco.).
Olof does not teach 
wherein the plurality of the entity discrete attribute structures are associated with the n-dimensional vector space such that the number of dimensions in the n- dimensional vector space is equal to the number of the at least one independent attribute;
determining a spatial distance between the first entity discrete attribute and each of the plurality of the entity discrete attribute structures in the n-dimensional vector space; and 
of the spatial distances.
Riggs teaches
wherein the plurality of the entity discrete attribute structures are associated with the n-dimensional vector space such that the number of dimensions in the n- dimensional vector space is equal to the number of the at least one independent attribute (Riggs Para.[0016] discloses representing data entities in an m-dimensional space where m dimensions correspond to the m non-functional attributes. The independent attributes are the non-functional attributes.);
determining a spatial distance between the first entity discrete attribute and each of the plurality of the entity discrete attribute structures in the n-dimensional vector space (Riggs Fig. 4 and Para.[0066] discloses a distance, d, between entities A and B in the dimensional functional space. This data is stored in the logical data model. This is an example of tagging entities.); and 
of the spatial distances (Riggs Para.[0077] discloses the loci can be ordered in respect to the proximity to a reference point. The loci is constructed by combining tags).
Regarding Claim 15, the combination of Olof and Riggs teaches The computer program product of claim 14.
Olof teaches 
wherein determining that the second entity data structure is the peer entity data structure of the first entity data structure further comprises: 
 determining that a second entity discrete attribute structure of the plurality of entity discrete attribute structures is in the peer stack (Olof Fig. 10 discloses Element 1004 that discloses the ranking of scores based on attributes of the entity. Element 1004 lists the peer companies of Cisco.);
 and in response to determining that the second entity discrete attribute structure is in the peer stack, determining that the second entity data structure associated with the second entity discrete attribute structure is the peer entity data structure of the first entity data structure (Olof Fig. 10 discloses Element 1004 that discloses the ranking of scores based on attributes of the entity. Element 1004 lists the peer companies of Cisco. This relates the ranking of scores to the peer companies they represent. This also discloses that Cisco and the highest ranked entity have similar attributes hence the highest score.).
Olof does not teach
demarcating the ordered stack of the plurality of entity discrete attribute structures into 
(i) a peer stack comprising a first predetermined number of entity discrete attribute structures out of the plurality of entity discrete attribute structures selected in the ascending order of the spatial distances, and 
(ii) a non-peer stack comprising entity discrete attribute structures of the plurality of entity discrete attribute structures that are not in the peer stack;
Riggs teaches
demarcating the ordered stack of the plurality of entity discrete attribute structures into (Riggs Para.[0145] discloses a region or subset of space based on first selected reference point. This subset of space is equivalent to demarcating the stack because it is separating the attributes.) 
(i) a peer stack comprising a first predetermined number of entity discrete attribute structures out of the plurality of entity discrete attribute structures selected in the ascending order of the spatial distances (Riggs Para.[0145] discloses a region or subset of space based on being within a functional proximity threshold of the first selected reference point. Although Riggs does not use a predetermined number, it is using a predetermined distance.), and 
(ii) a non-peer stack comprising entity discrete attribute structures of the plurality of entity discrete attribute structures that are not in the peer stack (Riggs Fig. 7 and Para.[0100] discloses two different vicinities 705 and 715 that do not overlap. 705 can represent the peer stack and 715 can represent the non-peer stack);
Regarding Claim 17, Olof teaches A computerized method for data structure clustering based on variation in data attribute performance, wherein the system is structured to link a sub-set of data structures out of a global set of data structures to form a peer data cluster (Olof Para.[0010] discloses a search request to a plurality of services to create a list of peer entities. The subset of data structures is the peer list and the global set of data structures is the list of entities the search services look through to create the list.) based on identifying stimulus type attributes (Olof Para.[0012] discloses attributes like financial markers such as revenues, geographical footprint, number of employees. Other attributes include legal classifications and industry classifications.) that are structured to produce a functional performance parameter of the associated data structure, (Olof Para.[0012] discloses the size of entity based on financial markers. Furthermore, Fig. 11 and Para.[0088] discloses the number of patents per classification code. These are two examples of functional performance parameters.) the computerized method comprising: 
retrieving a plurality of entity data structures associated with a plurality of entities (Olof Para.[0017] disclose entity identifier including a public company or office), wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter (Olof Para.[0012] discloses the size of entity based on financial markers and in Fig. 11 and Para.[0088] it discloses the number of patents per classification code. These are two examples of functional performance parameters.) and a plurality of attributes associated with an entity of the plurality of entities (Olof Para.[0012] discloses attributes like financial markers such as revenues, geographical footprint, number of employees. Other attributes include legal classifications and industry classifications.) ; 
identifying, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that is structured to modify the first functional performance parameter associated with the entity (Olof Fig. 11 and Para.[0088] discloses the IPC codes as the attributes and the bar represents the number of patents in each category as the performance parameter. The type of IPC codes modify the number of patents.); 
constructing, for each entity data structure of the plurality of entity data structures, an entity discrete attribute structure based on the determined at least one independent attribute of the plurality of attributes (Olof Fig. 8 and Para.[0088] discloses using a scoring system in the dimensions. The dimensions are composed of attributes. An example of a dimension is the patent component which uses the attribute IPC codes to create the score 0.74. The scores are the entity discreet attribute.) ; 
receiving, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter (Olof Para.[0014] discloses a user inputting a plurality of entities. Para.[0087] discloses User inputted the entity Cisco to find similar peers of Cisco based on its composite score. This score is based on the company’s attributes); 
constructing the peer data cluster for the first functional performance parameter the first entity data structure in response to the user input (Olof Para.[0016] disclose outputting an aggregated list of peers), comprising: 
determining a second entity data structure of the plurality of entity data structures (Olof Fig. 8 discloses other entities like Juniper Networks and Intel Corp.) that is a peer entity data structure based on an ordered stack of the plurality of entity discrete attribute structures associated with the plurality of entity data structures (Olof Fig. 10 and Para.[0014] discloses a ranked list of entities based on a score. The score represents the discrete data structure based on entity attributes. The list represents the ordered stack. An example is in Element 1004 in Fig. 10.); and 
linking the first entity data structure and the second entity data structure to form the peer data cluster (Olof [0012] discloses clustering similar entities by composite scores. The first entity data is the input data of attributes and parameters that are transformed into sets of scores and added together to create the composite score. The peer clusters are based on ranked composite scores. This relates the input first entity and the second entity based on the ranked list.); and 
displaying, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure (Olof Para.[0016] discloses graphic representation of aggregated list of peers. Furthermore, Para.[0017] discloses the user can individually decide what aspects of the attributes are important and re-emphasize dimensions if wanted. This is the real-time interaction on the user interface.).
Olof does not teach 
in a vector space
associated with an n-dimensional vector space
However, Riggs teaches 
in a vector space (Riggs Para.[0110] discloses vector subspace.)
associated with an n-dimensional vector space (Riggs, Para.[0110] discloses a representation of a functional system can be a vector subspace.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to make it significantly easier to user for the purpose of query, navigation and action. (Riggs Para[0006]).
Regarding Claim 19, the combination of Olof and Riggs teaches The computerized method of claim 17. 
Olof teaches 
wherein constructing the peer data cluster for the first entity data structure further comprises: 
retrieving the plurality of the entity discrete attribute structures associated with the plurality of entity data structures (Olof, scores), 
determining a first entity discrete attribute structure of the plurality of entity discrete attribute structures that is associated with the first entity data structure (Olof Para.[0072] discloses receiving a component score related to each attribute which is added together to make a composite score for the entity. These scores are the discrete attribute structure.); 
constructing the ordered stack of the plurality of entity discrete attribute structures by arranging the plurality of the entity discrete attribute structures in an ascending order (Olof Fig. 10 discloses ranking of ascending scores for the entity Cisco.).
Olof does not teach 
wherein the plurality of the entity discrete attribute structures are associated with the n-dimensional vector space such that the number of dimensions in the n- dimensional vector space is equal to the number of the at least one independent attribute;
determining a spatial distance between the first entity discrete attribute and each of the plurality of the entity discrete attribute structures in the n-dimensional vector space; and 
of the spatial distances.
Riggs teaches
wherein the plurality of the entity discrete attribute structures are associated with the n-dimensional vector space such that the number of dimensions in the n- dimensional vector space is equal to the number of the at least one independent attribute (Riggs Para.[0016] discloses representing data entities in an m-dimensional space where m dimensions correspond to the m non-functional attributes. The independent attributes are the non-functional attributes.);
determining a spatial distance between the first entity discrete attribute and each of the plurality of the entity discrete attribute structures in the n-dimensional vector space (Riggs Fig. 4 and Para.[0066] discloses a distance, d, between entities A and B in the dimensional functional space. This data is stored in the logical data model. This is an example of tagging entities.); and 
of the spatial distances (Riggs Para.[0077] discloses the loci can be ordered in respect to the proximity to a reference point. The loci is constructed by combining tags).

Claim 2, 5, 9, 13, 18, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olof and Riggs as applied to claim 1 above, and further in view of Ali Davar et al. (US 20160132811 A1) hereinafter Davar.
Regarding Claim 2, the combination of Olof and Riggs teaches The system for claim 1.
Olof teaches
 wherein constructing the entity discrete attribute structure further comprises, for each entity data structure of the plurality of entity data structures (Olof Fig. 8 and Para.[0088] discloses the scores are used for ranking. The scores are mapped as the entity discreet attribute.): 
determining a weight parameter for each of the at least one independent attribute of the plurality of attributes (Olof Para.[0014] discloses the User can change the weights of the dimensions. The dimensions include the attributes of the entity. Therefore weight is determined for the independent attribute.); and 
constructing the entity discrete attribute structure (Olof, scores) such that 
Olof does not teach
(i) each of the at least one independent attributes triggers a vector direction of the entity discrete attribute structure in the n- dimensional vector space, and 
(ii) the associated weight parameter of at least one independent attribute triggers a magnitude of the entity discrete attribute structure in the associated vector direction.
Riggs teaches
(i) each of the at least one independent attributes triggers a vector direction of the entity discrete attribute structure in the n- dimensional vector space, (Riggs, Para[0110] discloses dimensions with direction and value can comprise a vector subspace. The dimension is used to define a point in a n-dimensional space. The dimensions include the attributes of the entity.) and 
Olof and Riggs do not teach
(ii) the associated weight parameter of at least one independent attribute triggers a magnitude of the entity discrete attribute structure in the associated vector direction.
However, Davar teaches 
(ii) the associated weight parameter of at least one independent attribute triggers a magnitude of the entity discrete attribute structure in the associated vector direction. (Davar Para.[0091] discloses a vector of advancement comprising a plurality of attributes and a weighted direction in each attribute. The magnitude is the measure of strength of the organization. Therefore the weight affects the magnitude and direction of the attribute.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Regarding Claim 5, the combination of Olof and Riggs teaches The system for claim 1.
Olof teaches
 wherein linking the first entity data structure and the second entity data structure to form the peer data cluster further comprises (Olof [0012] discloses clustering similar entities by composite scores. The first entity data is the input data of attributes and parameters that are transformed into sets of scores and added together to create the composite score. The peer clusters are based on ranked composite scores. This relates the input first entity and the second entity based on the ranked list.);
Olof and Riggs does not teach
identifying a first entity discrete attribute structure of the plurality of entity discrete attribute structures that is associated with the first entity data structure
linking the first entity discrete attribute structure with a second entity discrete attribute structure of the plurality of entity discrete attribute structures that is associated with the second entity data structure
Davar teaches 
identifying a first entity discrete attribute structure of the plurality of entity discrete attribute structures that is associated with the first entity data structure (Davar Fig. 2A and Para.[0017] discloses the attribute value point 40 represents the target organization in the two attribute dimensions diagram. The attribute dimensions diagram represent the discrete attribute structure.); and
 linking the first entity discrete attribute structure with a second entity discrete attribute structure of the plurality of entity discrete attribute structures that is associated with the second entity data structure (Davar Fig. 2A and Para.[0017] discloses peers 43 and 45 as in the semi-sphere. This links the organization 40 to either organization 43 or organization 45.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Regarding Claim 9, the combination of Olof and Riggs teaches The system for claim 1.
Olof teaches
 wherein the at least one processor is configured to further execute the computer-readable program code to (Olof Para.[0040] discloses memory stores code on operating system.): 
Olof and Riggs does not teach 
determine a cluster quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, 
relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures; and
 in response to determining that the cluster quality does not match a predetermined threshold range, determine that the plurality of entity data structures are not compatible with the peer data cluster for the first functional performance parameter of the first entity data structure.
However, Davar teaches
determine a cluster quality (Davar, effect agent) associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster (Davar Para.[0134-0135] discloses comparing historical attribute data of peers to the target organization. This discloses being compared in a peer data cluster. Time-series analysis is used to create a degree of similarity between two organizations. This is the effect agent used for ranking in the peer group.) 
relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures (Davar, Fig.6  and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company A is chosen due to being a closer to a higher degree compared Company B and C.) and 
in response to determining that the cluster quality does not match a predetermined threshold range, determine that the plurality of entity data structures are not compatible with the peer data cluster for the first functional performance parameter of the first entity data structure. (Davar, Fig.6 and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company B and C were not chosen because they did not look similar to Target 1. This data is taken into account from the recommendation engine disclosed in Para.[0148].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Regarding Claim 13, the combination of Olof and Riggs teaches The computer program product of claim 12.
Olof teaches
 wherein constructing the entity discrete attribute structure further comprises, for each entity data structure of the plurality of entity data structures (Olof Fig. 8 and Para.[0088] discloses the scores are used for ranking. The scores are mapped as the entity discreet attribute.): 
determining a weight parameter for each of the at least one independent attribute of the plurality of attributes (Olof Para.[0014] discloses the User can change the weights of the dimensions. The dimensions include the attributes of the entity. Therefore weight is determined for the independent attribute.); and 
constructing the entity discrete attribute structure (Olof, scores) such that 
Olof does not teach
(i) each of the at least one independent attributes triggers a vector direction of the entity discrete attribute structure in the n- dimensional vector space, and 
(ii) the associated weight parameter of at least one independent attribute triggers a magnitude of the entity discrete attribute structure in the associated vector direction.
Riggs teaches
(i) each of the at least one independent attributes triggers a vector direction of the entity discrete attribute structure in the n- dimensional vector space, (Riggs, Para[0110] discloses dimensions with direction and value can comprise a vector subspace. The dimension is used to define a point in a n-dimensional space. The dimensions include the attributes of the entity.) and 
Olof and Riggs do not teach
(ii) the associated weight parameter of at least one independent attribute triggers a magnitude of the entity discrete attribute structure in the associated vector direction.
However, Davar teaches 
(ii) the associated weight parameter of at least one independent attribute triggers a magnitude of the entity discrete attribute structure in the associated vector direction. (Davar Para.[0091] discloses a vector of advancement comprising a plurality of attributes and a weighted direction in each attribute. The magnitude is the measure of strength of the organization. Therefore the weight affects the magnitude and direction of the attribute.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Regarding Claim 18, the combination of Olof and Riggs teaches The computerized method of claim 17.
Olof teaches
 wherein constructing the entity discrete attribute structure further comprises, for each entity data structure of the plurality of entity data structures (Olof Fig. 8 and Para.[0088] discloses the scores are used for ranking. The scores are mapped as the entity discreet attribute.): 
determining a weight parameter for each of the at least one independent attribute of the plurality of attributes (Olof Para.[0014] discloses the User can change the weights of the dimensions. The dimensions include the attributes of the entity. Therefore weight is determined for the independent attribute.); and 
constructing the entity discrete attribute structure (Olof, scores) such that 
Olof does not teach
(i) each of the at least one independent attributes triggers a vector direction of the entity discrete attribute structure in the n- dimensional vector space, and 
(ii) the associated weight parameter of at least one independent attribute triggers a magnitude of the entity discrete attribute structure in the associated vector direction.
Riggs teaches
(i) each of the at least one independent attributes triggers a vector direction of the entity discrete attribute structure in the n- dimensional vector space, (Riggs, Para[0110] discloses dimensions with direction and value can comprise a vector subspace. The dimension is used to define a point in a n-dimensional space. The dimensions include the attributes of the entity.) and 
Olof and Riggs do not teach
(ii) the associated weight parameter of at least one independent attribute triggers a magnitude of the entity discrete attribute structure in the associated vector direction.
However, Davar teaches 
(ii) the associated weight parameter of at least one independent attribute triggers a magnitude of the entity discrete attribute structure in the associated vector direction. (Davar Para.[0091] discloses a vector of advancement comprising a plurality of attributes and a weighted direction in each attribute. The magnitude is the measure of strength of the organization. Therefore the weight affects the magnitude and direction of the attribute.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Regarding Claim 21, Olof teaches A system for data structure clustering based on variation in data attribute performance, wherein the system is structured to link a sub-set of data structures out of a global set of data structures to form a peer data cluster (Olof Para.[0010] discloses a search request to a plurality of services to create a list of peer entities. The subset of data structures is the peer list and the global set of data structures is the list of entities the search services look through to create the list.) based on identifying stimulus type attributes (Olof Para.[0012] discloses attributes like financial markers such as revenues, geographical footprint, number of employees. Other attributes include legal classifications and industry classifications.) that are structured to produce a functional performance parameter of the associated data structure, (Olof Para.[0012] discloses the size of entity based on financial markers. Furthermore, Fig. 11 and Para.[0088] discloses the number of patents per classification code. These are two examples of functional performance parameters.) the system comprising: 
at least one memory device with computer-readable program code stored thereon; 
a network communication device; and 
at least one processor being operatively coupled to the least one memory device and the network communication device, wherein the at least one processor is configured to execute the computer-readable program code to (Olof Para.[0018] discloses memory connected to network communications. Furthermore, Para.[0040] discloses memory stores code on operating system.): 
retrieve a plurality of entity data structures associated with a plurality of entities (Olof Para.[0017] disclose entity identifier including a public company or office), wherein retrieving the plurality of data structures comprises, for each entity data structure of the plurality of entity data structures, a first functional performance parameter (Olof Para.[0012] discloses the size of entity based on financial markers and in Fig. 11 and Para.[0088] it discloses the number of patents per classification code. These are two examples of functional performance parameters.) and a plurality of attributes associated with an entity of the plurality of entities (Olof Para.[0012] discloses attributes like financial markers such as revenues, geographical footprint, number of employees. Other attributes include legal classifications and industry classifications.) ; 
identify, for each entity data structure of the plurality of entity data structures, at least one independent attribute of the plurality of attributes that is structured to modify the first functional performance parameter associated with the entity (Olof Fig. 11 and Para.[0088] discloses the IPC codes as the attributes and the bar represents the number of patents in each category as the performance parameter. The type of IPC codes modify the number of patents.); 
construct, for each entity data structure of the plurality of entity data structures, an entity discrete attribute structure based on the determined at least one independent attribute of the plurality of attributes (Olof Fig. 8 and Para.[0088] discloses using a scoring system in the dimensions. The dimensions are composed of attributes. An example of a dimension is the patent component which uses the attribute IPC codes to create the score 0.74. The scores are the entity discreet attribute.) ; 
receive, from a user device, a user input comprising a request for constructing a peer data cluster for a first entity data structure of the plurality of entity data structures for the first functional performance parameter (Olof Para.[0014] discloses a user inputting a plurality of entities. Para.[0087] discloses User inputted the entity Cisco to find similar peers of Cisco based on its composite score. This score is based on the company’s attributes); 
construct the peer data cluster for the first functional performance parameter the first entity data structure in response to the user input (Olof Para.[0016] disclose outputting an aggregated list of peers), comprising: 
determining a second entity data structure of the plurality of entity data structures (Olof Fig. 8 discloses other entities like Juniper Networks and Intel Corp.) that is a peer entity data structure based on an ordered stack of the plurality of entity discrete attribute structures associated with the plurality of entity data structures (Olof Fig. 10 and Para.[0014] discloses a ranked list of entities based on a score. The score represents the discrete data structure based on entity attributes. The list represents the ordered stack. An example is in Element 1004 in Fig. 10.); and 
linking the first entity data structure and the second entity data structure to form the peer data cluster (Olof [0012] discloses clustering similar entities by composite scores. The first entity data is the input data of attributes and parameters that are transformed into sets of scores and added together to create the composite score. The peer clusters are based on ranked composite scores. This relates the input first entity and the second entity based on the ranked list.); and 
display, via a display device of the user device, a real-time interactive user interface comprising a representation of the peer data cluster for the first entity data structure (Olof Para.[0016] discloses graphic representation of aggregated list of peers. Furthermore, Para.[0017] discloses the user can individually decide what aspects of the attributes are important and re-emphasize dimensions if wanted. This is the real-time interaction on the user interface.).
Olof does not teach 
in a vector space
associated with an n-dimensional vector space
However, Riggs teaches 
in a vector space (Riggs Para.[0110] discloses vector subspace.)
associated with an n-dimensional vector space (Riggs, Para.[0110] discloses a representation of a functional system can be a vector subspace.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to make it significantly easier to user for the purpose of query, navigation and action. (Riggs Para[0006]).
Olof and Riggs does not teach
determine at least one of an attribute quality and/or a cluster quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure; and
Davar teaches
determine at least one of an attribute quality and/or a cluster quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure (Davar Para.[0119-0120] discloses calculating the influence score based on the functional performance parameter such as views per month. This is mapped to attribute quality. Davar Para.[00134-0135] discloses calculating the effect agent based on a time-series analysis such as revenue. This is mapped to cluster quality.) ; and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Regarding Claim 24, the combination of Olof and Riggs teaches The system for claim 21.
Olof teaches
 wherein the at least one processor is configured to further execute the computer-readable program code to (Olof Para.[0040] discloses memory stores code on operating system.): 
Olof and Riggs does not teach 
determine a cluster quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, 
relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures; and
 in response to determining that the cluster quality does not match a predetermined threshold range, determine that the plurality of entity data structures are not compatible with the peer data cluster for the first functional performance parameter of the first entity data structure.
However, Davar teaches
determine a cluster quality (Davar, effect agent) associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster (Davar Para.[0134-0135] discloses comparing historical attribute data of peers to the target organization. This discloses being compared in a peer data cluster. Time-series analysis is used to create a degree of similarity between two organizations. This is the effect agent used for ranking in the peer group.) 
relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures (Davar, Fig.6  and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company A is chosen due to being a closer to a higher degree compared Company B and C.) and 
in response to determining that the cluster quality does not match a predetermined threshold range, determine that the plurality of entity data structures are not compatible with the peer data cluster for the first functional performance parameter of the first entity data structure. (Davar, Fig.6 and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company B and C were not chosen because they did not look similar to Target 1. This data is taken into account from the recommendation engine disclosed in Para.[0148].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olof and Riggs as applied to claim 1 above, and further in view of Keith R. Crownover et al. (US 20100274580 A1) hereinafter Crownover.
Regarding Claim 6, the combination of Olof and Riggs teaches The system for claim 1.
Olof and Riggs do not teach
wherein each of the plurality of entities is a hospital, wherein the first functional performance parameter is associated with hospital performance, and 
wherein the plurality of attributes are associated with processes and/or patients associated with the hospital.
Crownover teaches
 wherein each of the plurality of entities is a hospital (Crownover, [Abstract] discloses a healthcare provider performance analysis. The entity is the hospital.), wherein the first functional performance parameter is associated with hospital performance (Crownover Fig. 9 and Para.[0073] discloses performance indicators of the healthcare such as % referral admitted and % of missed visits.), and wherein the plurality of attributes are associated with processes and/or patients associated with the hospital (Crownover Fig. 9 and Para.[0073] discloses attributes the performance indicators are related to. Some examples include intake and insurance verification).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crownover’s Healthcare Provider Performance Analysis And Business Management System with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to evaluate the business metrics and proactively identify strengths and weaknesses. (Crownover [Abstract]).

Claim 7, 8, 11, 16, 20, 22, 23 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olof and Riggs as applied to claim 1 above, and further in view of Ali Davar et al. (US 20160132811 A1) hereinafter Davar and further in view of Thierry Cruanes et al. (US 20180068008 A1) hereinafter Cruanes.
Regarding Claim 7, the combination of Olof and Riggs teaches The system for claim 1.
Olof teaches
 wherein the at least one processor is configured to further execute the computer-readable program code to (Olof Para.[0040] discloses memory stores code on operating system.): 
Olof and Riggs does not teach
determine an attribute quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures; and 
trigger (i) identification of another independent attribute of the plurality of attributes different from the at least one independent attribute, and/or 
(ii) a reconstruction of the plurality of entity discrete attribute structures, in response to determining that the attribute quality is less than a predetermined first threshold.
Davar teaches 
determine an attribute quality (Davar, influence score) associated with the peer data cluster for the first functional performance parameter of the first entity data structure (Davar Para.[0119-0120] discloses giving a percentage range to the attributes based on the target attribute value. The target attribute is the first entity data structure. The functional performance parameter is the number given the independent attribute. For example, the functional performance parameter is 10 million for the attribute value of views per month. This is the influence score for the Score and ranking in the peer group.), 
wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures (Davar Para.[0119-0120] discloses the variation as the percentage range of the attribute.); and 
trigger (i) identification of another independent attribute of the plurality of attributes different from the at least one independent attribute (Davar Para.[0119-0120] discloses the variation as the percentage range of the attribute. This is done to the views per month, unique visitors and bounce rate attribute values. ), and/or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Olof, Riggs and Davar does not teach 
(ii) a reconstruction of the plurality of entity discrete attribute structures, in response to determining that the attribute quality is less than a predetermined first threshold
Cruanes teaches 
(ii) a reconstruction of the plurality of entity discrete attribute structures, in response to determining that the attribute quality is less than a predetermined first threshold (Cruanes Para.[0088] discloses reclustering when the degree of clustering is below the clustering threshold.)
 Davas teaches the attribute quality but Cruanes teaches using the cluster quality as a threshold to recluster. Therefore, Cruanes can use the threshold of percentage range from the attributes as the degree of clustering number. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cruanes’ Incremental Clustering Maintenance Of A Table in combination with Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to optimize clustering over time without limiting data availability. (Cruanes Para[0025]).
Regarding Claim 8, the combination of Olof and Riggs teaches The system for claim 1.
Olof teaches
 wherein the at least one processor is configured to further execute the computer-readable program code to (Olof Para.[0040] discloses memory stores code on operating system.): 
Olof and Riggs does not teach
determine a cluster quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures; and 
in response to determining that the cluster quality does not match a predetermined threshold range, reconstruct the peer data cluster such that the peer data cluster the first entity data structure is linked with all of the remaining entity data structures in the plurality of entity data structures.
Davar teaches 
determine a cluster quality (Davar, effect agent) associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster (Davar Para.[0134-0135] discloses comparing historical attribute data of peers to the target organization. This discloses being compared in a peer data cluster. Time-series analysis is used to create a degree of similarity between two organizations. This is the effect agent used for ranking in the peer group.) 
relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures (Davar, Fig.6  and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company A is chosen due to being a closer to a higher degree compared Company B and C.) and 
in response to determining that the cluster quality does not match a predetermined threshold range (Davar, Fig.6  and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company A is chosen because the distance between Target 1 and company A appeared the smallest. The threshold range was to appear similar in the graph. ) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Olof, Higgs and Davar does not teach
reconstruct the peer data cluster such that the peer data cluster the first entity data structure is linked with all of the remaining entity data structures in the plurality of entity data structures
Cruanes teaches 
reconstruct the peer data cluster such that the peer data cluster the first entity data structure is linked with all of the remaining entity data structures in the plurality of entity data structures (Cruanes Para.[0088] discloses reclustering when the degree of clustering is below the clustering threshold.).
Davas teaches the cluster quality but Cruanes teaches using the cluster quality as a threshold to recluster. Therefore, Cruanes can use Davas’ cluster quality as the degree of clustering number. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cruanes’ Incremental Clustering Maintenance Of A Table in combination with Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to optimize clustering over time without limiting data availability. (Cruanes Para[0025]).
Regarding Claim 11, the combination of Olof and Riggs teaches The system for claim 1.
Olof teaches
 wherein the at least one processor is configured to further execute the computer-readable program code to (Olof Para.[0040] discloses memory stores code on operating system.): 
Olof and Riggs do not teach
determine an overall quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the overall quality is a combination of an attribute quality and a cluster quality, wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures and 
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster.
However, Davar teaches 
determine an overall quality (Davar, influence score and effect agent) associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the overall quality is a combination of an attribute quality and a cluster quality (Davar Fig. 9 Element 74 and Para [0148] discloses the recommended data objects are based on the Score which comprises influence score and their attributes of the organization. Para.[0153,154 and 0157] discloses recommendation engine using the effect agent to recommend one or more organizations. The effect agent can be a percentage or absolute amount of the attribute value. Element 74 also indicates that the Score is the sum of influence x effect.),
 wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures (Davar Para.[0119-0120] discloses giving a percentage range to the attributes based on the target attribute value. The target attribute is the first entity data structure. The functional performance parameter is the number given the independent attribute. For example, the functional performance parameter is 10 million for the attribute value of views per month. This is the influence score for the Score and ranking in the peer group.), 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, (Davar Para.[0134-0135] discloses comparing historical attribute data of peers to the target organization. This discloses being compared in a peer data cluster. Time-series analysis is used to create a degree of similarity between two organizations. This is the effect agent used for ranking in the peer group.) 
relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures (Davar, Fig.6  and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company A is chosen due to being a closer to a higher degree compared Company B and C.); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Olof, Higgs and Davar does not teach
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster
However, Cruanes teaches
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster (Cruanes Para.[0088] discloses reclustering when the degree of clustering is below the clustering threshold.).
Davar teaches the overall quality but Cruanes teaches using the cluster quality as a threshold to recluster. Therefore, Cruanes can use Davar’s overall quality as the degree of clustering number. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cruanes’ Incremental Clustering Maintenance Of A Table in combination with Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to optimize clustering over time without limiting data availability. (Cruanes Para[0025]).
Regarding Claim 16, the combination of Olof and Riggs teaches The computer program product of claim 12.
Olof teaches
 wherein the non-transitory computer- readable storage medium further has computer-executable instructions to (Olof Para.[0033] discloses a non-transitory machine readable device and executable instructions): 
Olof and Riggs do not teach
determine an overall quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the overall quality is a combination of an attribute quality and a cluster quality, wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures and 
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster.
However, Davar teaches 
determine an overall quality (Davar, influence score and effect agent) associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the overall quality is a combination of an attribute quality and a cluster quality (Davar Fig. 9 Element 74 and Para [0148] discloses the recommended data objects are based on the Score which comprises influence score and their attributes of the organization. Para.[0153,154 and 0157] discloses recommendation engine using the effect agent to recommend one or more organizations. The effect agent can be a percentage or absolute amount of the attribute value. Element 74 also indicates that the Score is the sum of influence x effect.),
 wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures (Davar Para.[0119-0120] discloses giving a percentage range to the attributes based on the target attribute value. The target attribute is the first entity data structure. The functional performance parameter is the number given the independent attribute. For example, the functional performance parameter is 10 million for the attribute value of views per month. This is the influence score for the Score and ranking in the peer group.), 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, (Davar Para.[0134-0135] discloses comparing historical attribute data of peers to the target organization. This discloses being compared in a peer data cluster. Time-series analysis is used to create a degree of similarity between two organizations. This is the effect agent used for ranking in the peer group.) 
relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures (Davar, Fig.6  and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company A is chosen due to being a closer to a higher degree compared Company B and C.); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Olof, Higgs and Davar does not teach
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster
However, Cruanes teaches
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster (Cruanes Para.[0088] discloses reclustering when the degree of clustering is below the clustering threshold.).
Davar teaches the overall quality but Cruanes teaches using the cluster quality as a threshold to recluster. Therefore, Cruanes can use Davar’s overall quality as the degree of clustering number. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cruanes’ Incremental Clustering Maintenance Of A Table in combination with Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to optimize clustering over time without limiting data availability. (Cruanes Para[0025]).
Regarding Claim 20, the combination of Olof and Riggs teaches The computerized method of claim 17.
Olof and Riggs do not teach
wherein the method further comprises: determining an overall quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the overall quality is a combination of an attribute quality and a cluster quality, wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures and 
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster.
However, Davar teaches 
wherein the method further comprises: determining an overall quality (Davar, influence score and effect agent) associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the overall quality is a combination of an attribute quality and a cluster quality (Davar Fig. 9 Element 74 and Para [0148] discloses the recommended data objects are based on the Score which comprises influence score and their attributes of the organization. Para.[0153,154 and 0157] discloses recommendation engine using the effect agent to recommend one or more organizations. The effect agent can be a percentage or absolute amount of the attribute value. Element 74 also indicates that the Score is the sum of influence x effect.),
 wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures (Davar Para.[0119-0120] discloses giving a percentage range to the attributes based on the target attribute value. The target attribute is the first entity data structure. The functional performance parameter is the number given the independent attribute. For example, the functional performance parameter is 10 million for the attribute value of views per month. This is the influence score for the Score and ranking in the peer group.), 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, (Davar Para.[0134-0135] discloses comparing historical attribute data of peers to the target organization. This discloses being compared in a peer data cluster. Time-series analysis is used to create a degree of similarity between two organizations. This is the effect agent used for ranking in the peer group.) 
relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures (Davar, Fig.6  and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company A is chosen due to being a closer to a higher degree compared Company B and C.); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Olof, Higgs and Davar does not teach
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster
However, Cruanes teaches
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster (Cruanes Para.[0088] discloses reclustering when the degree of clustering is below the clustering threshold.).
Davar teaches the overall quality but Cruanes teaches using the cluster quality as a threshold to recluster. Therefore, Cruanes can use Davar’s overall quality as the degree of clustering number. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cruanes’ Incremental Clustering Maintenance Of A Table in combination with Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to optimize clustering over time without limiting data availability. (Cruanes Para[0025]).
Regarding Claim 22, the combination of Olof and Riggs teaches The system for claim 21.
Olof teaches
 wherein the at least one processor is configured to further execute the computer-readable program code to (Olof Para.[0040] discloses memory stores code on operating system.): 
Olof and Riggs does not teach
determine an attribute quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures; and 
trigger (i) identification of another independent attribute of the plurality of attributes different from the at least one independent attribute, and/or 
(ii) a reconstruction of the plurality of entity discrete attribute structures, in response to determining that the attribute quality is less than a predetermined first threshold.
Davar teaches 
determine an attribute quality (Davar, influence score) associated with the peer data cluster for the first functional performance parameter of the first entity data structure (Davar Para.[0119-0120] discloses giving a percentage range to the attributes based on the target attribute value. The target attribute is the first entity data structure. The functional performance parameter is the number given the independent attribute. For example, the functional performance parameter is 10 million for the attribute value of views per month. This is the influence score for the Score and ranking in the peer group.), 
wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures (Davar Para.[0119-0120] discloses the variation as the percentage range of the attribute.); and 
trigger (i) identification of another independent attribute of the plurality of attributes different from the at least one independent attribute (Davar Para.[0119-0120] discloses the variation as the percentage range of the attribute. This is done to the views per month, unique visitors and bounce rate attribute values. ), and/or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Olof, Riggs and Davar does not teach 
(ii) a reconstruction of the plurality of entity discrete attribute structures, in response to determining that the attribute quality is less than a predetermined first threshold
Cruanes teaches 
(ii) a reconstruction of the plurality of entity discrete attribute structures, in response to determining that the attribute quality is less than a predetermined first threshold (Cruanes Para.[0088] discloses reclustering when the degree of clustering is below the clustering threshold.)
 Davas teaches the attribute quality but Cruanes teaches using the cluster quality as a threshold to recluster. Therefore, Cruanes can use the threshold of percentage range from the attributes as the degree of clustering number. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cruanes’ Incremental Clustering Maintenance Of A Table in combination with Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to optimize clustering over time without limiting data availability. (Cruanes Para[0025]).
Regarding Claim 23, the combination of Olof and Riggs teaches The system for claim 21.
Olof teaches
 wherein the at least one processor is configured to further execute the computer-readable program code to (Olof Para.[0040] discloses memory stores code on operating system.): 
Olof and Riggs does not teach
determine a cluster quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures; and 
in response to determining that the cluster quality does not match a predetermined threshold range, reconstruct the peer data cluster such that the peer data cluster the first entity data structure is linked with all of the remaining entity data structures in the plurality of entity data structures.
Davar teaches 
determine a cluster quality (Davar, effect agent) associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster (Davar Para.[0134-0135] discloses comparing historical attribute data of peers to the target organization. This discloses being compared in a peer data cluster. Time-series analysis is used to create a degree of similarity between two organizations. This is the effect agent used for ranking in the peer group.) 
relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures (Davar, Fig.6  and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company A is chosen due to being a closer to a higher degree compared Company B and C.) and 
in response to determining that the cluster quality does not match a predetermined threshold range (Davar, Fig.6  and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company A is chosen because the distance between Target 1 and company A appeared the smallest. The threshold range was to appear similar in the graph. ) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Olof, Higgs and Davar does not teach
reconstruct the peer data cluster such that the peer data cluster the first entity data structure is linked with all of the remaining entity data structures in the plurality of entity data structures
Cruanes teaches 
reconstruct the peer data cluster such that the peer data cluster the first entity data structure is linked with all of the remaining entity data structures in the plurality of entity data structures (Cruanes Para.[0088] discloses reclustering when the degree of clustering is below the clustering threshold.).
Davar teaches the cluster quality but Cruanes teaches using the cluster quality as a threshold to recluster. Therefore, Cruanes can use Davar’s cluster quality as the degree of clustering number. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cruanes’ Incremental Clustering Maintenance Of A Table in combination with Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to optimize clustering over time without limiting data availability. (Cruanes Para[0025]).
Regarding Claim 26, the combination of Olof and Riggs teaches The system for claim 21.
Olof teaches
 wherein the at least one processor is configured to further execute the computer-readable program code to (Olof Para.[0040] discloses memory stores code on operating system.): 
Olof and Riggs do not teach
determine an overall quality associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the overall quality is a combination of an attribute quality and a cluster quality, wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures, 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures and 
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster.
However, Davar teaches 
determine an overall quality (Davar, influence score and effect agent) associated with the peer data cluster for the first functional performance parameter of the first entity data structure, 
wherein the overall quality is a combination of an attribute quality and a cluster quality (Davar Fig. 9 Element 74 and Para [0148] discloses the recommended data objects are based on the Score which comprises influence score and their attributes of the organization. Para.[0153,154 and 0157] discloses recommendation engine using the effect agent to recommend one or more organizations. The effect agent can be a percentage or absolute amount of the attribute value. Element 74 also indicates that the Score is the sum of influence x effect.),
 wherein the attribute quality is associated with a variation in the first functional performance parameter caused by at least one independent attribute for each of the plurality of entity data structures (Davar Para.[0119-0120] discloses giving a percentage range to the attributes based on the target attribute value. The target attribute is the first entity data structure. The functional performance parameter is the number given the independent attribute. For example, the functional performance parameter is 10 million for the attribute value of views per month. This is the influence score for the Score and ranking in the peer group.), 
wherein the cluster quality is associated with a first degree of similarity between the first entity data structure and the second entity data structure in the peer data cluster, (Davar Para.[0134-0135] discloses comparing historical attribute data of peers to the target organization. This discloses being compared in a peer data cluster. Time-series analysis is used to create a degree of similarity between two organizations. This is the effect agent used for ranking in the peer group.) 
relative to a second degree of similarity between the first entity data structure and all of the plurality of entity data structures (Davar, Fig.6  and Para.[0138] discloses the revenue attribute for three peer companies and Target 1. This shows that company A is chosen due to being a closer to a higher degree compared Company B and C.); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to improve predictions and suggestions to the user of the system. (Davar Para[0006]).
Olof, Higgs and Davar does not teach
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster
However, Cruanes teaches
in response to determining that the overall quality does not match a predetermined threshold range, reconstruct the peer data cluster (Cruanes Para.[0088] discloses reclustering when the degree of clustering is below the clustering threshold.).
Davar teaches the overall quality but Cruanes teaches using the cluster quality as a threshold to recluster. Therefore, Cruanes can use Davar’s overall quality as the degree of clustering number. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cruanes’ Incremental Clustering Maintenance Of A Table in combination with Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to optimize clustering over time without limiting data availability. (Cruanes Para[0025]).


Claim 10 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olof, Riggs and Davar as applied to claim 9 above, and further in view of Sohang Chander Gandhi et al. (US 20190180386 A) hereinafter Gandhi. 
Regarding Claim 10, the combination of Olof, Riggs and Davar teaches The system for claim 9.
Olof teaches
 wherein the at least one processor is configured to further execute the computer-readable program code to (Olof Para.[0040] discloses memory stores code on operating system.): 
Olof, Riggs and Davar do not teach 
transmit a notification to user, via the user device, comprising an indication that 
(i) none of the plurality of entity data structures are compatible with the peer data cluster, or
 (ii) a number of the plurality of entity data structures is below a minimum threshold.
Gandhi teaches
transmit a notification to user, via the user device, comprising an indication (Gandhi, Para.[0073] discloses that the social-networking system may send to the client system instructions to display a search-result page. This displays the one or more identified place-entities. It can also display no search result if no place-entity is found.)  that
 (i) none of the plurality of entity data structures are compatible with the peer data cluster (Gandhi Para.[0074] discloses identifying an invalid geographic location by looking at the d-dimensional embedding space. Because the cluster-quality score of the place-entity is less than a threshold cluster quality score, the place entity is invalid. This is seen in Fig. 10 at step 1050), or  
(ii) a number of the plurality of entity data structures is below a minimum threshold. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi’s Cross-Validating Places On Online Social Networks in combination with Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to suppress or filter during a search or rank lower in a search if the cluster-quality score is below the threshold. (Gandhi Para[0007]).
Regarding Claim 25, the combination of Olof, Riggs and Davar teaches The system for claim 24.
Olof teaches
 wherein the at least one processor is configured to further execute the computer-readable program code to (Olof Para.[0040] discloses memory stores code on operating system.): 
Olof, Riggs and Davar do not teach 
transmit a notification to user, via the user device, comprising an indication that 
(i) none of the plurality of entity data structures are compatible with the peer data cluster, or
 (ii) a number of the plurality of entity data structures is below a minimum threshold.
Gandhi teaches
transmit a notification to user, via the user device, comprising an indication (Gandhi, Para.[0073] discloses that the social-networking system may send to the client system instructions to display a search-result page. This displays the one or more identified place-entities. It can also display no search result if no place-entity is found.)  that
 (i) none of the plurality of entity data structures are compatible with the peer data cluster (Gandhi Para.[0074] discloses identifying an invalid geographic location by looking at the d-dimensional embedding space. Because the cluster-quality score of the place-entity is less than a threshold cluster quality score, the place entity is invalid. This is seen in Fig. 10 at step 1050), or  
(ii) a number of the plurality of entity data structures is below a minimum threshold. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi’s Cross-Validating Places On Online Social Networks in combination with Davar’s Influential Peers in combination with Riggs’ PROXIMITY SEARCH AND NAVIGATION FOR FUNCTIONAL INFORMATION SYSTEMS and with Olof’s DIGITAL COMMUNICATIONS INTERFACE AND GRAPHICAL USER INTERFACE, with a motivation to suppress or filter during a search or rank lower in a search if the cluster-quality score is below the threshold. (Gandhi Para[0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OBERLI; Roman (US 20170111462 A1) discloses location based recommendations using a plurality of entities and their parameters in a network. It also creates a relationship score and centrality score to make a relevance score. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA LAO/
Examiner, Art Unit 2159                                                                                                                                                                                         /AMRESH SINGH/Primary Examiner, Art Unit 2159                     /Mariela Reyes/                                                                               Supervisory Patent Examiner, Art Unit 2159